Citation Nr: 1515966	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012 and July 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.  As will be discussed below, the Board finds additional development is still required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's combined evaluation for compensation is 40 percent.  This falls short of the requirements for eligibility for a scheduler total disability evaluation based on individual unemployability due to service connected disorders.  See 38 C.F.R. § 4.16(a) (2014).

Notably, after a VA neuropsychological examination in January 2015, a VA psychologist noted that mental status examination revealed marked deficiencies in verbal learning, memory, processing speed and executive function.  The examiner also noted the results may underestimate his true cognitive status.  Overall the examiner indicated there had been a significant cognitive decline.  The examiner raised the possibility that the Veteran may be suffering from Alzheimer's disease or another form of dementia.  Significantly, the examiner recommended that the appellant be provided a neurological workup.  A review of the file does not show the result of that study, and given these findings it is unclear what import they may have, if any, on the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

Thus, a remand is necessary for further examination, and possible submission to the Director of Compensation and Pension Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to complete any necessary authorization forms so that VA may attempt to obtain any outstanding VA and non-VA records pertaining to care for his service connected residuals of a traumatic brain injury.  Obtain any identified treatment records. Regardless of the Veteran's response, obtain all records of relevant treatment dated since November 2010 with the VA Loma Linda, California Healthcare System, and since January 2015 with the VA Healthcare System in Tulsa, Oklahoma.  All efforts to secure these records must be documented in the claims file.  

Associate any additional records with the claims, Virtual VA, or VBMS file.  If the AOJ cannot locate any of the above records, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for VA psychiatric and neurological examinations.  Provide the examiners access to the claims file and any Virtual VA and VBMS records as well as a copy of this Remand.  The examiners must review the claims file and any relevant Virtual VA and VBMS records and indicate in the examination report that such review occurred.  The examiners are informed that the appellant is service connected only for residuals of a traumatic brain injury.  The examiners are to:

Provide complete psychiatric and neurological examinations and diagnose any acquired psychiatric and/or neurological disorders.  The examination reports must include a discussion whether the Veteran meets the criteria for a diagnosis of Alzheimer's disease and/or dementia.  If the appellant does suffer from either Alzheimer's disease or some form of dementia the examiners must address whether it is at least as likely as not that the appellant's residuals of a traumatic brain injury caused or permanently aggravate either Alzheimer's or any diagnosed form of dementia.  

If it is determined that it is more likely than not that residuals of a traumatic brain injury neither caused nor permanently aggravate either Alzheimer's disease or any other diagnosed form of dementia the examiners must carefully differentiate all symptoms caused by residuals of a traumatic brain injury from any other diagnosed disorder.  

A complete rationale must be provided for any and all opinions offered.  If the examiners are unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

3.  Thereafter, the RO must readjudicate the appellant's claim.  If the benefit sought is not granted the RO must specifically address their consideration whether the Veteran's claim should be referred to the Director of Compensation and Pension Service, for extraschedular consideration consistent with 38 C.F.R. § 4.16(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




